 


 HR 4199 ENR: To name the Department of Veterans Affairs medical center in Waco, Texas, as the “Doris Miller Department of Veterans Affairs Medical Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4199 
 
AN ACT 
To name the Department of Veterans Affairs medical center in Waco, Texas, as the Doris Miller Department of Veterans Affairs Medical Center. 
 
 
1.FindingsCongress makes the following findings: 
(1)On October 12, 1919, Doris Miller was born in Waco, Texas.  
(2)On September 16, 1939, Miller enlisted in the United States Navy as mess attendant, third class at Naval Recruiting Station, Dallas, Texas, to serve for a period of six years.  
(3)On February 16, 1941, Miller received a change of rating to mess attendant, second class.  
(4)On June 1, 1942, Miller received a change of rating to mess attendant, first class.  
(5)On June 1, 1943, Miller received a change of rating, to cook, third class.  
(6)On November 25, 1944, Miller was presumed dead by the Secretary of the Navy a year and a day after being carried as missing in action since November 24, 1943, while serving aboard USS Liscome Bay when that vessel was torpedoed and sunk in the Pacific Ocean.  
(7)Miller was awarded the Navy Cross Medal, Purple Heart Medal, American Defense Service Medal, Asiatic-Pacific Campaign Medal, and World War II Victory Medal.  
(8)Miller’s citation for the Navy Cross said for distinguished devotion to duty, extraordinary courage and disregard for his own personal safety during the attack on the Fleet in Pearl Harbor, Territory of Hawaii, by Japanese forces on December 7, 1941. While at the side of his Captain on the bridge, Miller, despite enemy strafing and bombing and in the face of a serious fire, assisted in moving his Captain, who had been mortally wounded, to a place of greater safety, and later manned and operated a machine gun directed at enemy Japanese attacking aircraft until ordered to leave the bridge..  
(9)On June 20, 1973, the USS Miller (FF–1091), a Knox-class frigate, was named in honor of Doris Miller.  
2.Name of Department of Veterans Affairs Medical Center, Waco, TexasThe Department of Veterans Affairs medical center in Waco, Texas, shall after the date of the enactment of this Act be known and designated as the Doris Miller Department of Veterans Affairs Medical Center. Any reference to such medical center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Doris Miller Department of Veterans Affairs Medical Center.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
